Citation Nr: 0714332	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for diabetes mellitus on a 
basis other than exposure to herbicides in service.

Entitlement to service connection for diabetes mellitus as 
due to exposure to herbicides in service.

Entitlement to service connection peripheral neuropathy, to 
include on a secondary basis.

Entitlement to service connection erectile dysfunction, to 
include on a secondary basis.

Entitlement to service connection for hypertension.

Entitlement to a rating in excess of 20 percent for low back 
disability.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In March 2007, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.  The veteran, who testified via 
videoconference at the Huntington, West Virginia RO, waived 
the presence of his representative at the hearing.

The veteran claims that service connection is warranted for 
diabetes mellitus, in part, because it resulted from his 
exposure to herbicides in service, to include exposure while 
serving on a ship on the waters offshore of the Republic of 
Vietnam.  He also claims entitlement to service connection 
for peripheral neuropathy and hypertension as secondary to 
diabetes mellitus.  The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, No. 04-491 (U.S. Vet. App. August 16, 2006), that 
reversed a Board decision which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagrees with the Court's decision in Haas and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.

The veteran's claim for service connection for diabetes 
mellitus as due to exposure to herbicides in service is 
subject to this stay.  


REMAND

With regard to the veteran's claim for service connection for 
diabetes mellitus on a direct basis or chronic disease 
presumptive basis, the Board notes that although the veteran 
was first diagnosed with diabetes in 1990 (beyond the chronic 
disease presumptive period), he claims that the symptoms of 
diabetes began in service.  According to a June 1986 service 
medical record, the veteran was seen for sudden weight gain 
and excessive urination; a family history of diabetes was 
noted.  Under these circumstances, he should be afforded a VA 
examination to determine the nature and etiology of his 
diabetes mellitus.

The veteran is claiming that service connection is warranted 
for erectile dysfunction and peripheral neuropathy because 
they are secondary to his diabetes mellitus.  Therefore, the 
Board will defer its decision on these claims pending the 
resolution of the diabetes mellitus claim.

With respect to the veteran's claim for service connection 
for hypertension, the Board notes that service medical 
records reveal several elevated blood pressure readings 
throughout his period of active service.  The veteran has a 
current diagnosis of hypertension.  Although this diagnosis 
was first made in 1990, which is beyond the chronic disease 
presumptive period, the Board is of the opinion that a VA 
examination with opinion is in order.   

Finally, regarding the veteran's claim for a higher rating 
for low back disability, at the March 2007 videoconference 
hearing the veteran stated that his back disability has 
increased in severity since his most recent VA examination in 
2004.  Therefore, the Board has determined that a VA 
examination is in order to determine the current degree of 
severity of the veteran's low back disability.  Additionally, 
the veteran indicated at the abovementioned hearing that he 
was currently receiving treatment for his back through VA.  
Therefore, those records should also be obtained.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) 
(2006), to include notice that the 
veteran should submit any pertinent 
evidence in his possession as well as 
notice regarding the disability-rating 
and effective-date elements of his 
claims in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Then, the AMC or the RO should 
undertake appropriate action to obtain 
any pertinent evidence identified but 
not provided by the veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the veteran and request 
him to submit the outstanding evidence.  

3.  In any event, the AMC or the RO 
should obtain a copy of all pertinent VA 
treatment records for the period from 
February 2005 to the present.

4.  Then, the AMC or the RO should make 
arrangements for the veteran to be 
afforded a VA examination or 
examinations by a physician(s) with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present diabetes mellitus and 
hypertension.  The claims folders, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner(s).

All indicated studies and tests should 
be accomplished, and all clinical 
findings should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to each 
currently present disability as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to service - 
specifically, the June 1986 symptoms 
noted above, and the elevated blood 
pressure readings.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

5.  The veteran should also be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected low back 
disability.  The claims folders, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the service-
connected disability.  Any indicated 
studies, including range of motion 
testing in degrees, should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If ankylosis is present, the examiner 
should identify the angle of ankylosis, 
provide an opinion as to whether it is at 
a favorable or unfavorable angle, and 
indicate whether it results in difficulty 
walking because of a limited line of 
vision, restricted opening of the mouth 
and chewing, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation or dislocation, or neurologic 
symptoms due to nerve root stretching.  

The examiner should specifically 
identify any evidence of neuropathy due 
to the service-connected disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due 
to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of any 
episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

6.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

7.  Then, the AMC or the RO should 
readjudicate the remanded issues based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



